DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1- 4, 6- 11, 13- 17 and 19- 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Core et al (US PAP 2012/ 0109608), “core” (IDS).
As per claims 1, 8 and 15, Core teaches a processing device with memory see for example fig. 11 and [0111];
receiving a plurality of images that are associated with an identification of a tracking target of a patient to receive radiation treatment the see for example the abstract and [0020- 25];
sorting the plurality of images into a sequence based on a motion of the patient see for example [0026- 27 and 80-81] and fig.8- 9;
providing, via a graphical user interface (GUI), the sorted plurality of images in a movie mode, wherein each of the sorted images is provided in the sequence for a GUI 800 includes a film strip view 808 of the image pairs in the image set.  The film strip 808 may simulate a movie.  The images may be taken across multiple respiration cycles.  For example, a single image may be taken every 2-3 respiration cycles.  In one embodiment, the film strip 808 is ordered by time.  Alternatively, the film strip 808 may be ordered by phase in the respiration cycle.  Each of the images is taken during a known phase of the respiration cycle.  Accordingly, to phase sort, the images simply need to be rearranged according to their known phase.  The GUI 800 may include a button that goes through the images and loops, so that it appears that a user is going through a single respiration cycle.  The GUI 800 may also include sort buttons for switching between a phase sort and a time sort) see for example [0080- 81] and fig. 8 (reproduced below) and figure 9; 

    PNG
    media_image1.png
    538
    724
    media_image1.png
    Greyscale

providing a visual indicator within the GUI that is superimposed on each of the sorted images to represent the tracking target of the patient that has been identified in viewing the images (e.g., a visual process), which include the correlation information.  If a computed shape and position of the tumor overlaps (corresponding to the superimposition) the tumor in the acquired image accurately, the user can provide the indication that the correlation was successful) see for example [0056]; [0082- 83] and figure 9 disclose “The correlation is performed separately for each image once the offsets have been set and a user presses the correlation button.  Correlation involves computing a position and shape of a target (e.g., a lung tumor) from a preoperative 3D image and/or a respiration model and correlating that computed position and shape to an observed position and shape for that target.  As correlation is completed for an image pair, the correlation results for that image pair are displayed over the images in the film strip view 905 on the left… correlations have completed for 12 image pairs, and the user has selected image pair 8 for confirmation (identified by a yellow border 910 in the film strip view 905).  When an image pair is selected for confirmation, image A 915 and image B 920 from the image pair are displayed, the displays including the tumor location correlation.  Each of the image A correlation 915 and the image B correlation 920 include a confidence metric, 925 and 930, respectively.  The user visually reviews the image A correlation 915 and the image B correlation 920, and determines whether the correlation appears correct.  For each image correlation, the user is provided buttons for confirming successful correlation (corresponding to visual indicators), indicating that the correlation failed, or indicating an inability to determine whether the correlation has succeeded.  Buttons 935 are provided for image correlation A and buttons 940 are provided for image correlation B).

As per claims 3, 10 and 17, Core teaches receiving an indication that an image of the sorted plurality of images corresponds to a false positive during the providing of the sequence, wherein the false positive is based on a corresponding visual indicator of the image being at a position that deviates from a path associated with other visual indicators of the plurality of images (i.e., the treatment simulator then saves the simulation results, along with the selected tracking method, wherein  a user can eliminate false positives (where a doctor prescribes tracking method that doesn't work) and false negatives (where a doctor prescribes a less accurate tracking method than can be used)) see for example [0061].
 As per claims 4 and 11, Core teaches a respiratory motion of the patient see for example [0024- 25 and 47]. 
 As per claims 6, 13 and 19, Core teaches receiving an input selection via the GUI to provide the sorted plurality of images in the sequence that is based on the motion of the patient, wherein the providing of the sorted plurality of images is in response to the input selection see for example fig. 5 and 8- 9. 
 As per claims 7, 14 and 20, Core teaches the plurality of images are x-ray images of the patient see for example fig. 1 and [0032].  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Core in view of Mostafavi (US Patent 6937696) (IDS).
As per claims 5, 12 and 18, Core does not teach the sorting of the plurality of images into the sequence based on the motion of the patient is in view of a phase and an amplitude associated with the respiratory motion of the patient when each of the plurality of images was taken of the patient.
However, Mostafavi teaches the sorting of the plurality of images into the sequence based on the motion of the patient is in view of a phase and an amplitude associated with the respiratory motion of the patient when each of the plurality of images was taken of the patient (i.e., the amplitude and/or phase of the marker block coordinates vs.  time, corresponding to the motion and phase of patient physiological activity, can be used to trigger image acquisition or non-acquisition at specific points during normal periodic cycle) see for example column 11 lines 10- 25.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art at the time the invention was made to incorporate the teachings of Mostafavi into Core to provide position and orientation . 

Response to Arguments
Applicant's arguments filed 2/24/21 have been fully considered but they are not persuasive. 
1) Applicant argues “Independent claim 1 has been amended to include the feature of providing, via a graphical user interface (GUI), the sorted plurality of images in a movie mode based, wherein each of the sorted images is provided in the sequence for a defined amount of time. Applicant submits that Core is silent with regards to providing a sorted plurality of images in a movie mode, wherein each of the stored images is provided in a sequence for a defined amount of time”. Remarks at 8.
In response examiner would respectfully disagree and point to the Core reference to disclose providing, via a graphical user interface (GUI), the sorted plurality of images in a movie mode, wherein each of the sorted images is provided in the GUI 800 includes a film strip view 808 of the image pairs in the image set.  The film strip 808 may simulate a movie.  The images may be taken across multiple respiration cycles.  For example, a single image may be taken every 2-3 respiration cycles.  In one embodiment, the film strip 808 is ordered by time.  Alternatively, the film strip 808 may be ordered by phase in the respiration cycle.  Each of the images is taken during a known phase of the respiration cycle.  Accordingly, to phase sort, the images simply need to be rearranged according to their known phase.  The GUI 800 may include a button that goes through the images and loops, so that it appears that a user is going through a single respiration cycle.  The GUI 800 may also include sort buttons for switching between a phase sort and a time sort) see for example [0080- 81] and fig. 8.
2) Applicant argues claims 5, 12 and 18 using the same arguments applied with respect to claim 1. Remarks at 8.
Accordingly examiner responds using the same rational.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manuchehr Rahmjoo whose telephone number is 571-272- 7789.  The examiner can normally be reached on 8 AM- 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Manuchehr Rahmjoo
/Manuchehr Rahmjoo/
Primary Examiner, AU 2667
Manuchehr.Rahmjoo@uspto.gov